Citation Nr: 0119805	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from August 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of February 2001 
which denied the veteran's claim for service connection for 
asbestosis.


REMAND

The Board finds there is a further duty to assist the veteran 
in developing evidence pertinent to his claim for service 
connection for asbestosis.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  

The veteran contends that he developed asbestosis as a result 
of asbestos exposure during his 1967-1970 service aboard ship 
in the Navy.  In support of his claim, he submitted a January 
2000 report from a private doctor, Ray A. Harron, M.D., which 
interprets a November 1999 chest X-ray as showing bilateral 
interstitial fibrosis consistent with asbestosis.  The 
veteran also submitted a portion of an undated asbestos 
questionnaire, as well as a February 2000 letter from an 
attorney of the firm of Doran & Murphy, and these make 
reference to post-service asbestos exposure as a railroad 
worker.  The documents suggest that the veteran has been 
involved in a lawsuit or non-VA administrative claim 
(possibly under the Federal Employer's Liability Act) related 
to asbestos exposure, but such is unclear from the selective 
documents the veteran has submitted.  A VA examination in 
August 2000 resulted in a diagnosis of atelectasis and 
interpreted a chest X-ray as negative for interstitial 
disease.

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veterans Benefits Administration 
Manual M21-1, Part VI, Paragraph 7.21.  It should be noted 
that the pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service by reason of having served aboard a 
ship, although the claim-development procedures appear 
applicable to the present case.  See Dyment v. West, 13 
Vet.App. 141 (1999); VAOPGCPREC 4-2000.

Under the circumstances of this case, the RO should develop 
additional evidence concerning any asbestos exposure before, 
during, or after service; additional post-service medical 
records should be obtained; and another VA examination, with 
review of historical records, should be provided.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should develop evidence of any 
asbestos exposure the veteran may have had 
before, during, and after military 
service.  This includes, but is not 
limited to, obtaining complete records 
related to lawsuits and/or 
non-VA administrative claims which the 
veteran has filed (including with the 
assistance of the law firm of Doran & 
Murphy) based on asbestos exposure.

2.  The RO should also have the veteran 
identify (names, addresses, dates) all 
medical providers who have examined or 
treated him for asbestos-related lung 
disease since his military service.  This 
includes, but is not limited to, all 
records from Dr. R. A. Harron and the 
Birmingham VAMC.  The RO should then 
obtain copies of all related medical from 
the identified sources.  

3.  Thereafter, the veteran should undergo 
a VA pulmonary examination to determine 
the existence and etiology of asbestosis.  
The claims folder must be available to and 
reviewed by the doctor in conjuction with 
the examination, and the examination 
report should note that such has been 
accomplished.  All indicated tests should 
be completed, including X-rays.  The 
doctor should diagnose or rule out the 
current existence of asbestosis.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, as 
to the etiology of any current asbestosis, 
including when the causative exposure to 
asbestos occurred.  

4.  After the above development has been 
accomplished, the RO should review the 
claim for service connection for 
asbestosis.  Consideration should be given 
to the guidelines of Veterans Benefits 
Administration Manual M21-1, Part VI, 
Paragraph 7.21.  If the claim is denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


